HART, J., (on rehearing). Counsel in his motion for rehearing re-argues the question of whether or not Pearson acquired a lien for the placing of the casings on the machine and relies mainly upon a recent decision by the Supreme Court of Oregon in the case of Courts v. Clark, 164 Pac. 714, to support his contention. The statute under consideration in that case provides that every automobile repairer who has expended labor, skill and materials on any chattel at the request of its owner shall have a lien upon said chattel for the contract price of such expenditure notwithstanding the fact that the possession of such chattel has been surrendered to the owner thereof. Courts was engaged in selling and repairing automobile tires and casings. He had laborers who removed old tires and casings from motor vehicles and put on new ones. The court held that he was an automobile repairer within the meaning of the term as used in the statute and was entitled to the benefits of the lien given by it although no separate charge was made for the labor of his employees for prying off the old tires and putting on the new ones. The court based its decision on the fact that the tires were essential to the completion of the vehicle for the purpose for which it was designed and that the laborers in prying off the old tires and putting on the new ones were restoring it to its former condition. The majority of the court,does not agree with the reasoning of the court in that cash. They think that the main business of Pearson in the present case was to sell tires, casings,, etc., for motor vehicles and that the service of his employees in taking off the old tires or casings and putting on the new ones was merely an incident to his business and did not constitute him a wheelwright within the meaning of our statutes. They think that our statutes contemplate the performance of labor and skill on the vehicle as a prerequisite to the lien and where the parts are merely furnished and no charge is made for attaching them to the vehicle as in the present case, that the person furnishing the parts does not secure the benefits of a lien under the statute. Therefore the motion for rehearing will be denied.